DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: the documents cited in the newly submitted Information Disclosure Statement (“IDS”) do not adversely affect the allowability of the claims indicated in the previous Notice of Allowance (“NOA”).  The instant application was previously allowed by an NOA mailed on May 12, 2022.  Subsequent to that NOA Applicant submitted an IDS that cites a Decision to Grant for Japanese Patent application no. 2020-570928, mailed August 17, 2022, and an article by Magalhães et al.  The Decision to Grant is entirely in Japanese; however, since it is a Decision to Grant (a patent, presumably) the Japanese Patent Office has implicitly found no prior art that anticipates or renders the claims obvious in that application.  Regarding the article by Magalhães et al., it does not disclose a polysaccharide as required the last paragraph of claim 1 of U.S. patent application 16/430028, a polysaccharide as required by independent claim 34, or  the step of applying a polysaccharide solution as required by independent claim 14 or as required by independent claim 30.      
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                  August 30, 2022